ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1984-11-26_JUD_01_PO_05_EN.txt. 514

SEPARATE OPINION OF JUDGE AGO

[Translation]
I

1. I have been able to vote in favour of the finding that the Court has a
jurisdiction in the present case enabling it to proceed to examination of the
merits, as lam convinced of the definite existence of one of the two distinct
bonds of compulsory jurisdiction between the Applicant and the Respon-
dent which the majority of the Court considers to exist between the Parties.
To be specific, I consider that a valid jurisdictional link between the
Parties, within the meaning of Article 36, paragraph 1, of the Statute of the
Court, is provided by Article XXIV (2) of the Treaty of Friendship,
Commerce and Navigation concluded on 2] January 1956 between the
United States and Nicaragua (“FCN Treaty”).

2. In my view, this is an independent and not — as the majority of the
Court appears to think — a merely “complementary” title of jurisdiction,
and one evidently valid in so far as the complaints put forward by Nica-
ragua can be presented as referring to violations of the provisions of this
Treaty. Nicaragua has, moreover, met this requirement by submitting in
the Memorial that the United States “military and paramilitary activities
in and against Nicaragua” constitute breaches of various articles of the
Treaty and its Preamble. In particular, it has submitted that the “mining of
Nicaraguan ports and territorial waters, as well as attacks on Nicaragua’s
airports, and military operations that endanger and limit trade and traffic
on land” contravene Article XIX (1) of the Treaty. In addition, it has
expressly reserved its right to demonstrate “during the proceedings on the
merits of this case” the breaches of Article XIV (2), Article XVII (3),
Article XIX (3), Article XX and Article I of the Treaty which it considers to
have resulted from those activities. Finally, it maintains that the Treaty is
intended to achieve certain broad goals and objectives, and that the
activities which it imputes to the United States “directly contradict these
goals and objectives, and the entire spirit of the Treaty”. It will clearly be
Nicaragua’s responsibility, during the proceedings on the merits, to furnish
proof of the facts alleged and of the contradiction it claims to detect
between them and the specific provisions and general spirit of the Treaty.
It will be at this stage, when replying to Nicaragua’s arguments, that the
United States of America will have the opportunity to present its own
views. I am quoting these allegations at this point only in order to empha-
size that, in so far as the Applicant relies upon breaches of the 1956 Treaty
and its provisions, it possesses in their regard an appropriate title of
jurisdiction that is provided by the Treaty itself.

126
MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. AGO) 515

3. Moreover, as rightly pointed out by the Judgment to which this
opinion is appended, Nicaragua is not barred from reliance on the 1956
Treaty as a title of jurisdiction through having dealt with it expressly and in
detail only in the Memorial, whereas it had not been mentioned in the
Application. In point of fact, in paragraph 26 of its Application of 9 April
1984, Nicaragua reserved “the right to supplement or to amend this
Application”, which had been filed in the conditions of what it viewed as
an emergency. Two weeks after the filing of the Application, 1.e., on 24
April, the Agent of Nicaragua sent a letter to the Registry in which — as the
Court has related in paragraph 14 of its Order of 10 May 1984 on the
request for the indication of provisional measures — he stated that, apart
from Nicaragua’s 1929 Declaration, “there are in force other Treaties
which provide this Court jurisdiction over the Application” (.C.J. Reports
1984, p. 175). Finally, in the Memorial filed on 30 June 1984, ie., in the
document which completes and concludes the initial part of the proceed-
ings, in which only the Applicant presents its case, Nicaragua exercised the
right which it had previously reserved, by devoting the whole of Part I,
Chapter III, to showing, in the words of the title, that “The Treaty of
Friendship, Commerce and Navigation between Nicaragua and the United
States provides an independent basis for jurisdiction under Article 36 (1) of the
Statute of the Court as to violations of that Treaty.”

4. Unlike the issues referred to in paragraph 2 above as being appro-
priate for examination during the merits phase, the question raised in the
United States Counter-Memorial in Part I, Chapter II, Section IIL relates
to the present phase of the proceedings. I refer to the question whether
Nicaragua may or may not invoke the compromissory clause of the 1956
Treaty, “because it has made no effort to resolve by diplomacy any dis-
putes under the FCN Treaty”. I would emphasize, in this connection, that
Article XXIV (2) of the FCN Treaty does not make use of the wording to be
found in other instruments which formally requires diplomatic negotia-
tions to have been entered into and pursued as a prior condition for the
possibility of instituting proceedings before an arbitral tribunal or court of
justice. The Article in question provides quite simply for the possibility of
submitting to the International Court of Justice

“any dispute between the Parties as to the interpretation or appli-
cation of the present Treaty, not satisfactorily adjusted by diplo-
macy”.

It is not always necessarily the case under these terms that diplomatic
negotiations must be ascertained to have been first begun and then pur-
sued, and finally to have broken down. The requirements of the text can
even be met, under certain circumstances, without negotiations in the strict
sense ever having taken place. More generally speaking, I am in fact
convinced that prior resort to diplomatic negotiations cannot constitute an

127
MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. AGO) 516

absolute requirement, to be satisfied even when the hopelessness of
expecting any negotiations to succeed is clear from the state of relations
between the parties, and that there is no warrant for using it as a ground for
delaying the opening of arbitral or judicial proceedings when provision for
recourse to them exists.

5. One final question that might arise in this connection is whether
Article XXIV (2) of the 1956 Treaty permits the unilateral reference to the
Court of any dispute as to the interpretation or application of the Treaty.
Any possible doubt on this matter has, however, been eliminated by the
position which the Court itself adopted in its Judgment of 24 May 1980 in
the case concerning United States Diplomatic and Consular Staff in Tehran,
regarding Article XXI (2), worded in exactly the same way, of the 1955
Treaty of Amity, Economic Relations and Consular Rights between the
United States and Iran. The United States had, at that time, submitted
claims that Iran had violated various provisions of this Treaty, basing itself
on the compromissory clause of this instrument (Art. XXI (2)), in addition
to its primary reliance on Article I of the optional protocols on compulsory
dispute-settlement accompanying the respective Vienna Conventions on
Diplomatic and Consular Relations, protocols to which both those States
were parties. Having specifically examined its competence, under Article
XXI (2) of this Treaty, to deal with the violations of the 1955 Treaty which
the Applicant alleged to have taken place, the Court came to the conclusion
that

“the United States was free on. . . to invoke [the] provisions [of Art.
XXI (2)] for the purpose of referring its claims against Iran under the
1955 Treaty to the Court. While that Article does not provide in
express terms that either party may bring a case to the Court by
unilateral application, it is evident, as the United States contended in
its Memorial, that this is what the parties intended. Provisions drawn
in similar terms are very common in bilateral treaties of amity or of
establishment, and the intention of the parties in accepting such
clauses is clearly to provide for such a right of unilateral recourse to
the Court, in the absence of agreement to employ some other pacific
means of settlement.” (.C.J. Reports 1980, p. 27, para. 52.)

6. The considerations set forth in the preceding paragraphs confirm me
in the conviction expressed at the end of paragraph 1 above, namely that
there is between the Parties to the present dispute a valid and undeniable
jurisdictional link, deriving from the provisions of the Treaty, a link which
confers full jurisdiction upon the Court to deal with Nicaragua’s com-
plaints alleging violation by the United States of several particular pro-
visions of this Treaty, of its Preamble and of its general spirit.

128
MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. AGO) 517
II

7. I find myself, unfortunately, unable to take the same view of the far
broader link of jurisdiction deduced by the Judgment from the coincident
existence — which it thinks to discover in the facts — of acceptances by both :
Nicaragua and the United States of the Court’s compulsory jurisdiction,
expressed by way of unilateral declaration. In respect of that, I continue to
have the most serious doubts.

8. The comments I shall make in this opinion bear mainly on whether
the Applicant really has or has not accepted compulsory jurisdiction. The
link of compulsory jurisdiction the establishment of which is provided for
and regulated by Article 36, paragraph 2, of the Statute of the Court is
brought into being by the coincidence on the ideal plane of the effects of
two unilateral acts. By each of these two acts, the two States concerned
undertake to “recognize as compulsory ipso facto and without special
agreement, in relation to any other State accepting the same obligation, the
jurisdiction of the Court in all legal disputes” over one of the subject-
matters listed in subparagraphs (a) to (d) of the provision in question. As
the Judgment appropriately points out, in paragraph 14:

“In order to be able to rely upon the United States Declaration of
1946 to found jurisdiction in the present case, Nicaragua has to show
that it is a ‘State accepting the same obligation’ within the meaning of
Article 36, paragraph 2, of the Statute”

— on the understanding, of course, that the United States Declaration, for
its part, has not lost its binding character.

9. However, as no act of direct acceptance of the compulsory jurisdic-
tion of the present Court has been accomplished by Nicaragua, such
acceptance, according to that country, would have to result from the
automatic extension to the compulsory jurisdiction of the International
Court of Justice — under Article 36, paragraph 5, of its Statute — of an
acceptance made with regard to that of the Permanent Court of Interna-
tional Justice. The problem currently confronting the Court accordingly
comprises two different, successive aspects. The first relates to the exis-
tence and scope of the acts performed by Nicaragua with a view to
acceptance of the compulsory jurisdiction of the Permanent Court, the
second to the applicability to those acts of the effects provided for by
Article 36, paragraph 5, of the Statute of the Court which replaced it.

10. It is affirmed by the Applicant, and not contested by the Respon-
dent, that on 24 September 1929 Nicaragua signed the Protocol of Signa-
ture of the Statute of the Permanent Court of International Justice at the
same time as it signed the Optional Clause, annexed to this Protocol,
relating to acceptance of the Court’s jurisdiction as compulsory. Thereby
Nicaragua must be held to have given two-fold evidence of intent : on the
one hand, it simply set its signature to the pre-established declaration set
forth in full in the Protocol itself, the effect of which was to recognize the

129
MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. AGO) 518

Statute of the Court and in general to accept jurisdiction “in accordance
with the terms and subject to the conditions of the above-mentioned
Statute” ; on the other, it signed a declaration reproducing, and com-
pleting as necessary, the text of the Optional Clause annexed to the Pro-
tocol, which was worded as follows :

“The undersigned, being duly authorized thereto, further declare,
on behalf of their Government, that, from this date, they accept as
compulsory ipso facto and without special convention, the jurisdiction
of the Court in conformity with Article 36, paragraph 2, of the Statute
of the Court, under the following conditions :”.

The word “further” served to link the second, optional, declaration with
the first to which it had been subjoined. As for the “following conditions”,
they were reduced in the case of Nicaragua to the word “unconditionally”
in the text signed on its behalf by Ambassador Medina, which is repro-
duced in paragraph 15 of the Judgment.

11. It should nonetheless be noted that the third paragraph of the
Protocol provides that :

“The present Protocol, which has been drawn up in accordance
with the decision taken by the Assembly of the League of Nations on
the 13th December, 1920, is subject to ratification. Each Power shall
send its ratification to the Secretary-General of the League of
Nations ; the latter shall take the necessary steps to notify such
ratification to the other signatory Powers. The ratification shall be
deposited in the archives of the Secretariat of the League of Nations.”
(Emphasis added.)

There can, then, be no doubt that the Protocol in question had in no way
been conceived as what would nowadays be called an “agreement in
simplified form”, which a mere signature could be regarded as sufficient to
bring into force. It was clearly, by its very nature, importance and scope, a
formal international act that could not come into force and produce legal
effects for participant States until it had been ratified.

12. In the case of the signature of the declaration which reproduced and
spelled out the terms of the Optional Clause, no distinct, specific act of
ratification was required, although most signatories did make their decla-
rations subject to ratification. But it is nonetheless inconceivable that the
undertaking contemplated by the Optional Clause could become binding in
isolation from that contemplated by the protocol to which the Clause was
subjoined. Without ratification of the Protocol, signature of the declara-
tion provided for by the Optional Clause could not in any way commit the
signatory State ; neither, a fortiori, could it generate rights or obligations
benefiting or binding other States which had ratified the Protocol and
signed, if not also ratified, a declaration under the Optional Clause. The
Judgment’s ingenious efforts to ascribe an autonomous “potential effect”
to the signature of the Optional Clause and to the declaration defining its

130
MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. AGO) 519

terms are as such sufficient in themselves to arouse feelings of reserve!.
But, however that may be, I find it certain that this so-called potential
effect could not, in any event, be binding in character. All it could give rise
to on the part of third States concerned was expectancy — the expectation
of seeing it turned into a genuine undertaking, within a reasonable period
of time, by ratification of the Protocol. Moreover, once this reasonable
period had expired, even this mere expectation must inevitably become
wholly insubstantial.

13. I also feel that one further clarification is needed in respect of the
requirement that the Protocol be ratified. What must here be understood
by “ratification” is what the term denotes on the international legal plane :
i.e., in the case of bilateral agreements, the inter-party exchange of instru-
ments of ratification already perfected on the domestic legal plane and, in
that of multilateral agreements, the deposit of these instruments with the
depositary, in this instance the Secretary-General of the League of
Nations. This is certainly not a mere formality or, as it were, additive
condition. This exchange or deposit of instruments, as the case may be, is
itself the act which, at the level of inter-State relations, establishes the
consent of the States concerned to be bound by the obligations contem-
plated by the act in question. Before this exchange or deposit has been
accomplished, the act is not in force, and neither, a fortiori, are the obli-
gations which it establishes.

14. In the light of these considerations, it might be thought relatively
unimportant to establish whether, in concreto, the Protocol and the clause
annexed to it had or had not undergone to perfection, at the level of
domestic law, the entire process laid down by the constitution of the
country for ratifying international undertakings. Yet the Parties engaged
in lengthy discussion of this problem and could not agree. Upon reflection,
one cannot help being struck by certain points noted which reveal that,
many years after its commencement, the internal constitutional process
had still not been completed. Even the famous telegram of 29 November
1939 that was sent by the Minister for Foreign Affairs of Nicaragua to the
League of Nations never denoted the contrary. What it communicated to
the Secretariat, concerned at the delay, was the fact that the Senate and

' To illustrate this concept of a “potential effect”, the Judgment (para. 27) sees fit to
refer to an imaginary situation in which the Nicaraguan Declaration, made on 24
September 1929, might have provided that it would apply for only five years to “disputes
arising after its signature”. In that event, says the Judgment, “its potential effect would
admittedly have disappeared as from 24 September 1934”. However, this hypothetical
limitation would only have served to define ratione temporis the category of disputes for
which the binding effect of the Declaration would have come about when the Decla-
ration had come into force, i.e., after ratification of the Protocol. Clearly, if the rati-
fication had not.been deposited until five years after the signature, or even later, there
would no longer have been any disputes to which compulsory jurisdiction could have
applied, unless there had been the necessary amendment of the temporal definition of
the disputes to which the Declaration could apply. However, all this would have had
nothing to do with determination of the duration of the Declaration itself, a period
which could have only begun to run its course as from the ratification of the Proto-
col.

131
MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. AGO) 520

Chamber had “ratified”, or in other words had carried out their respective
tasks for the purpose of ratification. But regarding the instrument of
ratification proper the telegram merely said that it would be sent “opor-
tunamente”, when the time came. All this was correct, as the instrument in
question, namely the presidential decree to promulgate the ratification,
had not then been published in La Gaceta and, it seems, was never to be.
That being so, its adoption could not, in Nicaraguan law, be considered
accomplished, nor could the instrument itself be considered to have
become valid and ready for depositing with the competent international
authority.

15. That this indispensable publication never took place does not seem
to be a question of mere delay due to a succession of fortuitous circum-
stances, or even to the general state of uncertainty pervading the globe on
the eve of the Second World War, but seems rather to indicate second
thoughts and de facto abandonment of the intention to complete the
ratification process, even at domestic level. It is, moreover, perfectly nor-
mal for a country to hesitate before such a decisive step as committing itself
in advance vis-a-vis an undefined number of States to bow to the com-
pulsory jurisdiction of the Court in its disputes with them, particularly
when there are reasons to fear the possible repercussions of that commit-
ment upon what is seen as a vital interest. Nicaragua, in particular, was at
the time particularly anxious to avoid thereby being led into a more or less
forced recognition of the boundary with Honduras that had been defined
in the Arbitral Award made by the King of Spain on 23 December 1906.
After initial quasi-official signs of acceptance followed by a period in
which the idea of challenging the Award took shape, an agreement with
Honduras, on 21 January 1931 (and this date is important), had been
enshrined in a directly negotiated “Protocol of Acceptance”. However, the
Government soon reverted to its previous attitude, and its refusal to
implement the Spanish “laudo”, which it described as obscure and inap-
plicable, began to be accompanied by the intention to achieve a de facto
modification of the boundary defined in the Award !. Given this climate of
very strained relations with the neighbouring State, it is easy to explain the
reluctance of the country and its Government to perfect an act whose
repercussions on a question to which public opinion was extremely sen-
sitive could not be foreseen.

16. In any event, quite apart from this “domestic” aspect of the matter
and the explanations relevant to it, what I consider decisive from the
standpoint of the present case is that at international level the deposit of
the ratification of the Protocol and of the annexed clause for acceptance of
compulsory jurisdiction did not take place, either at the outset or later. I

' In 1937-1940 the Nicaraguan postal administration issued a stamp on which there
appeared a boundary which was different from that determined in the Arbitral Award.
This fact, together with repeated border incidents, gave rise to high feelings in Honduras
and relations between the two countries deteriorated steadily.

132
MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. AGO) 52]

find it furthermore beyond dispute that this deficiency could in no way be
ascribed to an error on the part of the Nicaraguan authorities or to their
being ill-informed, since the requirement of effecting deposit of the instru-
ment of ratification if the Government of Nicaragua wanted the declara-
tion it had signed to produce any legal effects was officially pointed out to
that Government on three occasions by the competent authorities of the
League of Nations Secretariat, namely Mr. McKinnon Wood in 1934 and
1939, and Mr. Emile Giraud in 1942. The receipt of these reminders is
confirmed by the Nicaraguan Foreign Minister’s having, on each occasion,
replied with assurances to the said authorities of his intention to deposit
the instrument of ratification, as required, as soon as the appropriate
internal procedure had been completed, or “in due course”.

17. I consider that these facts alone fully warrant the conclusion, as
regards this first point, that Nicaragua never became a party to the Statute
of the Permanent Court of International Justice and that the declarations
signed by the representative of that State at the very moment of signing the
Protocol never took shape as an act producing legal effects at international
level. The Official Journal of the League of Nations (Special Supplement,
10 July 1944) again confirmed that this conclusion was well-founded, at a
time when the life of that Organization was drawing to its close.

18. It may be said that the above conclusion is in fact not contested by
the Applicant and that the problem concerning it is, after all, not whether
or not it was subjected to the compulsory jurisdiction of the Permanent
Court of International Justice, but whether or not it is subjected to the
compulsory jurisdiction of the International Court of Justice. This is true,
but it will nonetheless be appropriate to stress certain aspects deriving
precisely from Nicaragua’s non-accession to the Statute of the Permanent
Court of International Justice, since it was, for Nicaragua, an inevitable
consequence of want of ratification — or at any rate internationally valid
ratification — of the Protocol of Signature of the Statute that neither that
instrument nor the annexed Optional Clause came into force in regard to
that country : accordingly, the obligation which its declaration on the basis
of that Clause should have brought into being was never constituted and
laid upon it. If then, hypothetically, Nicaragua had, at the time of signing
the Protocol, made a declaration of acceptance of compulsory jurisdiction
for a definite period — ten years, for example — this period could not have
begun to run, since it would necessarily have presupposed that, through
ratification of the Protocol, the declaration had become productive of legal
effects for the signatory and that its obligation to submit to compulsory
jurisdiction had thus begun to exist. Even if it is true that Nicaragua’s
declaration had been made for an indefinite period, this hypothetical
finding is not without importance, as its relevance will be seen below to be
more than purely theoretical.

19. It is in the light of what happened at the time of the Permanent

133
MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. AGO) 522

Court of International Justice that one should consider the currently more
relevant question of what exactly happened during that extremely eventful
period which witnessed the dissolution of the League of Nations, the
parallel termination of the Permanent Court of International Justice and
its Statute, the creation of the United Nations Organization and the
incorporation into this Organization of the International Court of Justice
as its principal judicial organ, and finally the adoption of the Statute of the
Court as an annex to the Charter. It was in this context that the succession
between the two Courts was effected and it is this context which gives
meaning to the provision of the Statute of the International Court of
Justice concerning the transmission from one Court to the other.

20. The provision in question is the fifth paragraph of Article 36, which
reads in English as follows:

“Declarations made under Article 36 of the Statute of the Perma-
nent Court of International Justice and which are still in force shall be
deemed, as between the parties to the present Statute, to be accep-
tances of the compulsory jurisdiction of the International Court of
Justice for the period which they still have to run and in accordance
with their terms.”

And in the French version :

“Les déclarations faites en application de l’article 36 du Statut dela
Cour permanente de Justice internationale pour une durée qui n’est
pas encore expirée seront considérées, dans les rapports entre parties
au présent Statut, comme comportant acceptation de la juridiction
obligatoire de la Cour internationale de Justice pour la durée restant à
courir d’après ces déclarations et conformément à leurs termes.”

21. The reading of these two different texts in two different languages,
both authoritative, has necessarily given rise, and continues to give rise, to
problems of interpretation. The English text, in fact, admits of only one
interpretation: a declaration which it describes as “still in force” (emphasis
added), can only be a declaration which, at a given moment, has begun to be
“in force”, and which has accordingly come into force following the only
act capable of producing such an effect, namely the deposit with the
depositary of an instrument of ratification of the Protocol to which the
Optional Clause was annexed. The French text, on the other hand, could
apparently lend colour to different interpretations and, according to the
Judgment to which this opinion is appended (para. 31), “the deliberate
choice of the expression ‘pour une durée qui n’est pas encore expirée’
seems” — even if the Judgment recognizes that other interpretations are
possible — “to denote an intention to widen the scope of Article 36,
paragraph 5, so as to cover declarations which have not acquired binding
force”. This was in fact the case, and was solely the case, with the decla-
ration of Nicaragua — for which one would therefore have to imagine that
the authors of the French text of Article 36, paragraph 5, cherished very
special feelings.

134
MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. AGO) $23

22. With regard to this question I wish first to recall Article 33 of the
Vienna Convention on the Law of Treaties, relating to the interpretation of
treaties authenticated in two or more languages. In paragraph 4, this Article
provides that :

“Except where a particular text prevails in accordance with para-
graph 1, when a comparison of the authentic text discloses a differ-
ence of meaning which the application of Articles 31 and 32 does not
remove, the meaning which best reconciles the texts, having regard to
the object and purpose of the treaty, shall be adopted.” (Emphasis
added.)

Now, in the light of this clearly logical prescription, it would seem that a
reconciliation of these two texts with apparently different meanings can
only be effected on the basis of an interpretation requiring that the decla-
rations taken into consideration for the purposes of Article 36, paragraph
5, should be declarations which have, at a given moment, come into force
and thus acquired binding character — to the exclusion of declarations
which never reached that stage. The Judgment, on the contrary, has
attempted a reconciliation going the opposite way and, to this end, seems
to content itself with the fact (cf. para. 31 in fine) that the English text does
not mention the binding character which declarations should have in order
to come under the régime instituted by the provision in question :

“It is therefore the Court’s opinion that the English version in no
way expressly excludes a valid declaration of unexpired duration.
made by a State not party to the Protocol of Signature of the Statute
of the Permanent Court, and therefore not of binding character.”
(Para. 31.)

In my view, it remains to be explained how a declaration of acceptance of
compulsory jurisdiction could be “in force” and not have the binding force
which is, precisely, its sole object.

23. But even if one takes no account of these difficulties, and supposing
that one were to rely upon the French text alone, I have strong doubts as to
the cogency of the interpretation sought to be founded upon it. The
provision to which we are referring speaks of “declarations made under
Article 36 of the Statute of the Permanent Court of International Justice”.
Now that provision — as no one thinks to deny — permitted States to make
the declaration recognizing the jurisdiction of the Court as compulsory
either when signing or when ratifying the Statute. It could. of course, be
made on either occasion, and this double possibility was connected with
the normal expectation that the two acts of signature and ratification of the
“Protocol of Signature” would be successive, as the Protocol did not
provide for signature alone to be adequate but explicitly required ratifi-
cation. But whether it was made on the first or second of these occasions. it
was as from the date of ratification, and only as from that date, that the
declaration in question could become a legal act producing legal effects
and could give rise to the legal obligation upon the State making the

135
MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. AGO) 524

declaration to subject itself to the jurisdiction of the Court. In other words,
a declaration made at the time of signature could not have any legal effects,
and could not bind the State that had made it, until such time as there had
been a ratification of the provision upon which the very possibility of
making the declaration had been based. On this point there seems to be no
disagreement. That being so, let us reconsider the hypothesis of a decla-
ration made by a State accepting the obligation to subject its international
disputes to the jurisdiction of the Court for a given period, and the question
which would then arise of determining both the dies a quo and the dies ad
quem of the obligation thus entered into. I imagine it would be out of the
question for the period of an obligation entered into for, say, ten years to
begin to elapse before the existence of the obligation in question had been
established by the determinative deposit of the instrument of ratification,
and it would be difficult to imagine that it could expire until ten years had
passed from that moment. The same would be true — though only for the
dies a quo, of course — in the case of an obligation entered into for an
indefinite period. Finally, in a situation like the one under present exami-
nation, where the discussion hinges on a declaration made for an indefinite
period, but regarding which there has been no act of ratification capable of
generating binding legal effects, I find the only admissible conclusion to be
that the obligation contemplated by the declaration never began to
“elapse” for the simple reason that it never began to “exist”.

24. That being the case, it will be appreciated why I find it difficult to
accept the proposition that it could have been the intention of the authors
of even the French text of Article 36, paragraph 5, of the Statute of the
present Court to ensure, for the sake of that Court’s succession to the other,
that manifestations of intent which had never produced legal effects in
relation to the old Court, or in other words had never existed as sources of
legal obligations, were endowed with “continuity” of legal effect. I am
prepared to admit that, at the time of this succession, the underlying
concern of the jurists and diplomats who presided over this operation was
to safeguard all the achievements of the former Court for the benefit of the
new. However, for this to be done, these achievements had surely to be real,
i.e., declarations which had begun to produce the legal effects which were
their aim, and not mere manifestations of an intent which had never taken
concrete shape through the acts required for it to become an actual source
of legal effects in international law. It is perfectly correct to say, as Pro-
fessor Chayes did on behalf of Nicaragua, that the underlying concern in
1946 was to ensure, through the medium of Article 36, paragraph 5, of the
Statute of the new Court, the “continuity” of the legal effects of accep-
tances of compulsory Jurisdiction expressed with reference to the former
Court. But — and this is the very point — for any “continuity” of effects to
be possible, there had to have been, in relation to the former Court, some
acceptances productive of such effects, hence, in this sense, acceptances
which had entered into force and assumed a binding character in interna-

136
MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. AGO) 525

tional law. The plane of strict identity is forsaken when an old declaration
is credited with effects in relation to the new Statute which it never
possessed in relation to the previous one.

25. Besides, is it true, as has been maintained, that the case-law of the
International Court of Justice contradicts the position I feel dictated by
juridical logic ? From that standpoint, it is of particular interest to study
the positions taken up at the time of the Judgment in Aerial Incident of 27
July 1955, which has perhaps been too lightly passed over as concerning a
situation different from the present one. Where the decision to be adopted
in that case was concerned, there was a disagreement between the majority
of the Court and three Members (Sir Hersch Lauterpacht, Judge Welling-
ton Koo and Sir Percy Spender) who appended a joint dissenting opinion
to the Judgment. In the context of the problem before us, it is worthwhile
examining the positions of all in that case who expressed one.

26. What strikes me as the most important position is that of the
majority of the Court, since it could serve as a weighty precedent for the
present case. One aspect of the matter seems to me to deserve particular
attention. Reference is made on pages 137 ff. of CJ. Reports 1959,
especially on page 138, to the “simple operation” effected by Article 36,
paragraph S, in its application to States which had signed the Statute of the
International Court of Justice at San Francisco. On this point, the majority
emphasized that the provision in question was designed to transfer to the
new Court the “obligations” which had previously existed vis-a-vis the
Permanent Court, and this seems clearly to exclude its having been
designed to extend the operation in question to declarations which,
although made at a given moment, had never reached the stage of having
binding force. The following passage is highly significant in this res-
pect:

“In the case of signatory States, by an agreement between them
having full legal effect, Article 36, paragraph 5, governed the transfer
from one Court to the other of still-existing declarations ; in so doing,
it maintained an existing obligation while modifying its subject-matter.”
U.CJ. Reports 1959, p. 138, emphasis added.)

Furthermore, the 1959 Judgment immediately went on to confirm this
concept by pointing out a contrario that, as concerned States which, not
having attended the San Francisco Conference, had not then signed the
Statute of the Court, “the Statute... could neither maintain nor transform
their original obligation” (emphasis added)!. Thus the identification of

' [wish also to point out that the present Judgment’s theory of the “separability” of
an Optional-Clause declaration (without binding force) from its “institutional founda-
tion” (see para. 29) appears refuted by the preclusion of the eventual transfer of a
declaration which had created an obligation that lapsed on the dissolution of the
Permanent Court.

137
MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. AGO) 526

“existing declaration” with “declaration having binding legal effect” could
not be more clear, and, that being so, it is difficult indeed to imagine that
the Court could at a given moment have envisaged the possibility of the
transfer of the binding “legal effect” of a declaration which did not have
one. It is moreover characteristic that the 1959 Judgment does not even
speak of the transfer of declarations possessing binding force, but directly
describes the operation carried out under Article 36, paragraph 5, as a
transfer of obligations. Xt must therefore be realized that on this point the
present Judgment undeniably represents a break with the 1959 precedent.
Of course, there is nothing to hinder this, but it is as well to be fully aware
of it.

27. As for the joint dissenting opinion, it should first be noted that the
three judges laid special emphasis on the identity of meaning between the
English and French texts of Article 36, paragraph 5, and on the fact that the
French text was not designed to depart from, still less modify, but at the
very most to clarify the meaning of the English text. What is most inter-
esting about the opinion in this context is that it brings out the reason why
the French delegation at San Francisco had submitted, so insistently, its
amendment to the French text. The opinion recalls that there were present
at San Francisco a number of States, including China, Egypt, Ethiopia,
France, Greece, Peru, Turkey and Yugoslavia, that had in the past made
declarations of acceptance which, not having been renewed, “had lapsed
and were therefore no longer in force” (emphasis added). That being so, the
dissenting opinion explains (p. 161):

“It was clearly necessary, by inserting the expression ‘which are still
in force’, to exclude those States from the operation of paragraph 5.
That interpretation is supported by the French text which is as
authoritative as the English text and which is even more clear and
indisputable than the latter.”

28. The fact that one of the States in the above situation was France
serves to explain the legitimate concern of that coumtry’s delegation to
insure against the risk of the French Government’s having foisted upon it,
through an insufficiently explicit text, an obligation which it wished at the
time to be deemed extinguished. The preoccupation behind the amend-
ment was therefore the clear and rigorous containment of the effects of
Article 36, paragraph 5, and not the broadening of its scope, still less its
unexpected extension to a State whose acceptance of compulsory juris-
diction could not even be described as no longer in force, since it had never
been in force.

29. These, then, are the conclusions which may be drawn from the whole
of the views expressed in 1959 by the Court itself or within its framework in
the case concerning the Aerial Incident of 27 July 1955. Until the present
case, that was the only one in which the Court had had occasion to take a

138
MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. AGO) 527

position on the interpretation and effects of Article 36, paragraph S, of its
Statute.

30. In this same context, I think that some comment is called for with
regard to the Yearbooks of the Court, because I feel that the real situation
in this regard should be described with great precision, so as to avoid
misinterpretations. In these documents, the form of typographic presen-
tation may have changed, but not the substantive position adopted with
regard to the question which concerns us. This position was fixed in
Yearbook 1946-1947, page 210. Nicaragua’s situation with regard to the
Optional Clause was there objectively set out, in that the text of its
declaration of acceptance of the compulsory jurisdiction of the Permanent
Court was reproduced, but accompanied with a footnote specifying that
the Registry had not received notification of the instrument of ratification
of the Protocol of Signature of the Statute of that Court. In fact, this was
tantamount to saying that the declaration reproduced had not entered into
force, with all the consequences which might flow therefrom in regard to its
legal effects. In the Yearbook for subsequent years up to 1954-1955, this
footnote does not appear in the same place but is encompassed by a
reference to the relevant page of Yearbook 1946-1947 in the list of States
having made declarations of acceptance of compulsory jurisdiction (see,
for instance, p. 168 of the Yearbook 1952-1953). It would therefore be
wrong to argue that in the Yearbooks in question the caveat concerning
non-notification of ratification of the Statute had disappeared. Then, ever
since Yearbook 1955-1956, the footnote has again appeared in the same
place as in 1946-1947. There is a slight change in wording (“it does not
appear, however, that the instrument of ratification was ever received by
the League of Nations”), but the effect it was meant to have as a caveat
does not seem to have changed. I wish to make all this clear in the interests
of accuracy, but obviously without implying that this published material,
which states what it states, involves the responsibility of the Court
itself.

31. It now remains for me to give my opinion on the conclusion which
the Court seems to have reached in this case to the effect that the conduct of
Nicaragua after the establishment of the new Court constitutes a valid
manifestation of its consent to be definitively bound in law by its intent
expressed in 1929 to accept the compulsory jurisdiction of the Court and to
do so unconditionally. On this point, I must first enter an express reser-
vation as to the very idea that the indisputable requirement of a formal act
of acceptance could admissibly be replaced — and, what is more, in so
special and delicate a field as acceptance of the obligation to submit one’s
international disputes to the jurisdiction of the Court — by mere evidence
of conduct, even if the intention revealed by this conduct is not in doubt.
But what I wish above all to bring out is the fact that the evidence adduced
to prove this “consenting” conduct is not only unpersuasive as presented
but, in my view, stands confounded by the facts.

139
MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. AGO) $28

32. After the San Francisco Conference, the situation with regard to
Nicaragua’s attitude towards our problem did not change. Its reluctance to
adopt an attitude favourable to definitive acceptance of the Court’s com-
pulsory jurisdiction, far from coming to an end, certainly heightened
following the subsequent deterioration of the situation regarding its fron-
tier with Honduras. The successive attempts at conciliation and mediation
had all failed. It is in the light of this situation that Nicaragua’s silence
vis-à-vis the caveat which continued to be expressed in the Z.CJ. Yearbook
footnotes had to be understood. This caveat had in fact the same meaning
as that made at the time of the League of Nations and as the reminders on
the same subject then sent to the Government by the Secretariat. If there
had been any real intention to rectify the position of the country and dispel
the ambiguity which continued to surround it, nothing would have been
easier than to deposit a new acceptance with the Secretariat of the United
Nations, as provided for by the Statute. But nothing of the sort was done.
In 1948, by signing and ratifying the Pact of Bogota, Nicaragua accepted
by treaty the jurisdiction of the International Court of Justice in its rela-
tions with the other American States which were parties to this treaty. But
it entered the following reservation:

“The Nicaraguan Delegation, on giving its approval to the Ameri-
can Treaty on Pacific Settlement (Pact of Bogota) wishes to record
expressly that no provisions contained in the said Treaty may preju-
dice any position assumed by the Government of Nicaragua with
respect to arbitral decisions the validity of which it has contested on
the basis of the principles of international law, which clearly permit
arbitral] decisions to be attacked when they are adjudged to be null or
invalidated. Consequently, the signature of the Nicaraguan Delega-
tion to the Treaty in question cannot be alleged as an acceptance of
any arbitral decisions that Nicaragua has contested and the validity of
which is not certain.”

33. Meanwhile, relations became more and more strained, and there
was an increasing number of frontier and other incidents. Eventually, since
all attempts at mediation had failed, a legal'adviser to Honduras enquired
into the possibility of referring the dispute to the Court unilaterally on the
basis of the Nicaraguan Declaration of 1929. But he was not encouraged to
pursue this line by the replies he received. This idea was therefore not
followed up and it was decided to deal with the dispute within the
framework of the Organization of American States. Under an OAS reso-
lution, a commission of mediation was established and its efforts finally
led to the conclusion between the two States in dispute of the Agreement of
21 July 1957, under which the Parties, after noting the recognition of the
compulsory jurisdiction of the Court as it figured in the Pact of Bogota (hence
not of a jurisdiction resulting from parallel declarations of unilateral
acceptance by both countries), undertook to submit their dispute to the

140
MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. AGO) 529

Court, on the understanding that each Government “in the exercise of its
sovereignty and in accordance with the procedures outlined in this instru-
ment shall present such facets of the matter in disagreement as it deems
pertinent”. Both States considered this agreement formally to be a special
agreement within the meaning of Article 36, paragraph 1, of the Statute of
the Court.

34. However, Honduras had no intention of giving up the advantage
which it would derive from the application of Article 36, paragraph 2 (c), of
the Statute, or the possibility of invoking the existence of a jurisdictional
link derived from the presumed acceptance, via unilateral declarations
made by each of the Parties, of the compulsory jurisdiction of the Court. In
the Memorial submitted to the Court on 5 January 1959, Honduras
therefore founded its claim on a dual jurisdictional basis. The first was
provided by the above-mentioned Agreement of 21 July 1957 setting out
the procedure to be followed for submission to the International Court of
Justice of the dispute between the two States over the arbitral award made
by the King of Spain on 23 December 1906. This agreement had been
reached after both countries, having finally complied with an OAS reso-
lution and noted the recognition of the compulsory jurisdiction of the Inter-
national Court of Justice as it figured in the Pact of Bogotd, undertook to
submit their dispute to the Court under the conditions already mentioned.
The second basis alleged was the recognition, in accordance with Article
36, paragraph 2, of the Statute of the International Court of Justice, of the
compulsory jurisdiction of that Court, Honduras having on 24 May 1954
renewed for a period of six years its declaration of acceptance of the
compulsory jurisdiction made on 10 February 1948, which had duly
entered into force, and Nicaragua having declared on 24 September 1929
that it recognized the compulsory jurisdiction of the Permanent Court of
International Justice, this declaration being considered by Honduras as
having been duly ratified and its force as having thus been transferred to
the International Court of Justice by virtue of Article 36, paragraph 5, of
the Statute of that Court (Memorial of Honduras, paras. 36-40).

35. In the light of this position adopted by Honduras, the Counter-
Memorial of Nicaragua formally declared in its introduction that Nica-
ragua did not deny that the International Court of Justice had jurisdiction
in the case, but in support of this submission it pointed out that this
jurisdiction had been

“moreover, expressly admitted by both Parties in the Agreement of
June 21st and 22nd, 1957, annexed hereto, and . . . reproduced in the
Resolution of the Organization of American States, dated Sth July
1957, ... Nicaragua agrees with Honduras... in ascribing to that
instrument the character of a special agreement”.

36. Although Nicaragua thereby expressly recognized the Special
Agreement as a valid title of jurisdiction, it did not have a word to say
about the assertion of Honduras regarding the existence between the two

141
530 ACTIVITES MILITAIRES ET PARAMILITAIRES (OP. IND. AGO)

d’un deuxième lien de juridiction basé sur une prétendue coïncidence de
deux déclarations unilatérales reconnaissant la juridiction obligatoire de la
Cour, dont l’une aurait émané du Nicaragua. Le contre-mémoire s’étendait
uniquement sur le compromis de 1957 et sur ses effets quant à la position
des deux parties dans le cadre de cet instrument. Après quoi le contre-
mémoire ajoutait :

« que ce ne peut être que par inadvertance que le Honduras présente la
premiére demande formulée dans ses conclusions comme entrant
dans la catégorie de différends visés à l’article 36, chiffre 2 c), du Statut
de la Cour internationale de Justice... »

Le méme contre-mémoire ajoutait aussi que le Nicaragua ne pouvait de
même que « marquer sa surprise de invocation faite par le Honduras de
l'article VI du pacte de Bogota », et rappelait la réserve qu’il avait apposée
à ce pacte au sujet d’une sentence arbitrale contestée.

37. Le Nicaragua se refusait donc, dans le cas d’espèce, à une quelcon-
que discussion s'étendant à un cadre qui ne fût celui très strict du com-
promis de 1957, ainsi qu’à tout examen de la question de l'éventualité d’une
base de juridiction autre que la base fournie par ledit compromis. Cela
étant, il me semble vraiment difficile, sinon carrément impossible, de
présenter sa conduite de l’époque comme une sorte d'acceptation tacite ou
d’acquiescement à la thèse voulant qu’il fût juridiquement tenu par sa
déclaration faite en 1929 par laquelle il reconnaissait sans condition la
juridiction obligatoire. Bien au contraire, à mon avis, son attitude revenait
‘à opposer à l’assertion faite en ce sens par le Honduras la fin de non-
recevoir la plus nette et la plus séche.

38. C’est d’ailleurs ainsi que l’attitude du Nicaragua fut interprétée par
le Honduras. Ce dernier pays avait été dominé par la crainte que le
Nicaragua se refusât finalement à comparaître devant la Cour. L’insis-
tance avec laquelle, à chaque étape de la procédure écrite, il avait réitéré
dans ses conclusions la formule « plaise à la Cour, tant en présence qu’en
Vabsence du Gouvernement du Nicaragua, de dire et juger » en est la preuve.
Le bien-fondé de cette crainte lui ayant paru confirmé par lattitude
adoptée par la Partie adverse à l’égard de sa présentation des bases de
juridiction, le Honduras se décida finalement, dans la procédure orale, à ne
plus fonder son argumentation que sur le comprômis, à renoncer pendant
la suite du procès à toute revendication fondée sur la prémisse qu’il existait
une autre source de juridiction. Quant à la Cour elle-même, elle se limite
dans son arrêt du 18 novembre 1960 à une fort brève allusion à la position
prise par une seule des Parties à propos de l’existence d’une deuxième base
de juridiction, s’abstenant de tout commentaire à ce sujet et présupposant
sa compétence sur la base exclusive du compromis.

39. A la lumière de cet ensemble de constatations relatives à ce qui se
passa à l’occasion des préliminaires, du déroulement et de la conclusion de
l'affaire de la Sentence arbitrale rendue par le roi d’Espagne le 23 décembre
1906, il ne me semble pas que l’on puisse y trouver la preuve d’une attitude
du Nicaragua permettant de conclure à une acceptation définitive de sa

142
MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. AGO) 531

pulsory jurisdiction to which it had provisionally subscribed in 1929. In
fact, Nicaragua’s attitude in this matter did not change even after the
conclusion of this case which had for so long dominated its relations with
its neighbour to the north. Throughout the succeeding two decades, Nica-
ragua still held back from taking the simple and indispensable step of
producing a formal act of acceptance, validly drawn up and deposited in
accordance with the provisions of Article 36, paragraph 2, of the present
Statute of the Court. It was only on the eve of its institution of proceedings
against the United States of America that Nicaragua, suddenly realizing
that it was in its interest to be held validly bound to the United States of
America by all possible links of jurisdiction, changed its attitude. But it did
so, even then, merely to take over for its own purposes the argument, fragile
though it had been, which Honduras had raised against it, and which
Nicaragua had at the time so negatively received, to the effect that the 1929
Declaration remained valid and that its purported effect had been trans-
ferred to the new Court by virtue of Article 36, paragraph 5, of the new
Statute. Whatever else might be said, this change of attitude is certainly to
be explained by the fact that in 1959-1960 Nicaragua found itself in the
position of a Respondent, whereas at present it has turned to the Court as
an Applicant. Then there surely remains the question whether it is admis-
sible for a State, at its convenience of the moment, to turn a blind eye to a
link of compulsory jurisdiction when it might be bound by it as Respon-
dent, and to spotlight that same link when it is the Applicant.

40. The foregoing detailed analysis of the relevant legal and factual
aspects of the question under consideration should make it clear why I find
that there is an insuperable obstacle to my sharing the opinion of the
majority of the Court as to the existence between Nicaragua and the
United States of America of a tie of compulsory jurisdiction of which the
non-perfected declaration made by Nicaragua in 1929 would have to be
one of the supporting pillars. In my view, this declaration constitutes a
manifestation of intent valid as such, which could, however, never have
produced any legal effects under either the Permanent Court or the present
Court, whether for Nicaragua or for any of the other States therein
addressed. Furthermore, it is not, in my view, the quite unprobative con-
duct of Nicaragua which can have cured this basic flaw.

41. Iam therefore compelled to conclude that in this case the Applicant
has failed to provide the proof rightly required of it in this matter. More-
over, even if any doubts were to remain, it would not, to my mind, be
possible to grant their benefit, in the present phase of the proceedings, to
the Applicant rather than to the Respondent. However, while expressing
that conclusion, I wish at the same time to re-emphasize my conviction that
there does exist between the two countries in dispute a contractually
established jurisdictional link, one undoubtedly valid and not open to
challenge in other respects either, which is provided by the Treaty of 1956. I
believe I have demonstrated as much under Section I of this opinion. This
instrument may, in my view, prove, when applied, to be far more capable

143
MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. AGO) 532
than is thought of encompassing, perhaps not completely but certainly in
stricter and better-defined form, the issues in dispute between the Parties.

This jurisdictional link constitutes at all events a fully adequate basis to
enable the Court to move forward to the next stage of the proceedings.

(Signed) Roberto AGo.

144
